Exhibit 10.1 

 

JUBILANT CADISTA PHARMACEUTICALS INC.

207 Kiley Drive

Salisbury, Maryland 21801

 

 

 

August 12, 2014

 

 

Jubilant Draximage Inc.

16751 Trans-Canada Highway

Kirkland, Quebec

Canada H9H 414

 

Jubilant Pharma Limited.

80 Raffles Place

UOB Plaza 1, #26-01

Singapore 048624

 

Re: Loan Agreement, dated August 23, 2013, by and between Jubilant Draximage
Inc. and Jubilant Cadista Pharmaceuticals Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan Agreement, dated August 23, 2013 (the
“Loan Agreement”), by and between Jubilant Draximage Inc., a corporation
organized under the laws of Canada (“Borrower”), and Jubilant Cadista
Pharmaceuticals Inc., a corporation organized under the laws of the State of
Delaware (“Lender”), which is guaranteed by Jubilant Pharma Limited, a
corporation organized under the laws of Singapore (“Guarantor”). Unless
otherwise defined in this letter or the context otherwise indicates, each
capitalized term used in this letter has the meaning ascribed to it in the Loan
Agreement.

 

As you know, the Loan Agreement currently has a Maturity Date of August 22,
2014. In accordance with the terms of the Loan Agreement, Borrower has requested
a one year extension of the Maturity Date and Lender is willing to extend the
Maturity Date in accordance with the terms described in this letter.

 

This will confirm the agreement among the Borrower, Lender and Guarantor with
respect to such extension as follows:

 

1. The Maturity Date is hereby extended until August 31, 2015, and the term
“Maturity Date” as used in the Loan Agreement or the Note shall mean August 31,
2015.

 



 

 

 



Page 2

August, 2014



 

2. Except for the extension of the Maturity Date as set forth in Paragraph 1,
the terms and provisions of the Loan Agreement and the Note shall remain in full
force and effect. Without limiting the generality of the foregoing, this letter
shall be limited precisely as written and shall not operate as a consent to any
other action or inaction by the Borrower or the Guarantor, or as a waiver or
amendment of any right, power, or remedy of the Lender under the Loan Agreement
or the Note nor constitute a consent to any action or inaction, or a waiver or
amendment of any provision contained in the Loan Agreement and the Note except
as specifically provided herein. Without limiting the generality of the
foregoing, and for the avoidance of doubt, nothing contained in this letter
shall limit or be deemed to limit Lender’s right to demand repayment of all or
any portion of the outstanding principal amount of the Loan, accrued and unpaid
interest, together with prepayment fees and other sums and expenses, pursuant to
Section 3 of the Loan Agreement, regardless of whether an Event of Default has
occurred.

 

3. (a) Borrower hereby represents and warrants to the Lender that:

 

(i) No default or Event of Default will exist after giving effect to this
letter;

 

(ii) Giving effect to this letter, the representations and warranties set forth
in the Loan Agreement are, subject to the limitations set forth therein, true
and correct in all material respects as of the date hereof (except for those
which expressly relate to an earlier date);

 

(iii) Each of the Guarantor and the Borrower has the organizational power and
authority to execute and deliver this letter and to perform its obligations
hereunder and under the Loan Agreement, the Note and the Guaranty giving effect
to the extension of the Maturity Date effectuated hereby and has taken all
necessary organizational action to authorize the execution, delivery and
performance by it of this letter; and

 

(iv) Each of the Guarantor and the Borrower has duly executed and delivered this
letter, and this letter constitutes its legal, valid and binding obligation
enforceable in accordance with its terms.

 

(b) The Guarantor hereby makes the same representations and warranties to
Lender, after giving effect to the extension of the Maturity Date set forth in
Paragraph 1, as set forth in Paragraph 3(a)(iii) and (iv) as if set forth herein
mutatis mutandis.

 

4. Each of the Borrower and the Guarantor hereby:

 

(a) Agrees that it is truly and justly indebted to the Lender for all of the
Borrower’s obligations under the Loan Agreement and the Note without defense,
offset or counterclaim of any kind whatsoever and reaffirms and admits the
validity and enforceability of the Loan Agreement, the Note and the Guaranty to
which it is a party;

 

(b) Consents to the execution and delivery of this letter by the Borrower and
the Guarantor and to the terms and conditions set forth herein and any other
waivers, consents or amendments which the Lender deems appropriate;

 



 

 

 



Page 3

August, 2014



 

(c) Agrees to be bound by the terms and conditions of the Loan Agreement as
modified by this letter;

 

(d) Acknowledges and agrees that all obligations of the Borrower under the Loan
Agreement, as modified by this letter, are included in the obligations
guaranteed by the Guarantor pursuant to the Loan Agreement; and

 

(e) Notwithstanding any prior disregard of any of the terms of the Loan
Agreement or the Note, agrees that the terms of the Loan Agreement and Note
shall be strictly adhered to on and after the date hereof in accordance with the
terms hereof.

 

5. The Borrower and the Guarantor will each execute such additional documents as
are reasonably requested by the Lender to reflect the terms and conditions of
this letter and will cause to be delivered such agreements, certificates, and
other documents as are reasonably required by the Lender.

 

6. This letter shall be governed by the laws of the State of Delaware, without
giving effect to conflict of law principles.

 

Please acknowledge your agreement to the foregoing by executing a counterpart of
this letter and returning it to the undersigned.

 

      Very truly yours,       JUBILANT CADISTA PHARMACEUTICALS INC.          
By: /s/ Kamal Mandan     Name: KAMAL MANDAN     Title: Chief Financial Officer

 

Accepted and Agreed to this 12th   Day of August, 2014       JUBILANT DRAXIMAGE
INC.       By: /s/ Rahul Devnani     Name: RAHUL DEVNANI     Title: V.P. FINANCE
      JUBILANT PHARMA LIMITED       By: /s/ Hari S. Bhartia     Name: HARI S.
BHARTIA     Title: DIRECTOR    

 



 

 